Ingraham, J. :
"This action was commenced on December 23, 1897, against the village of New Brighton, to recover the damages which the plaintiff "claims to have sustained by virtue of a'failure of the employees of the defendant to comply with the provisions of three separate, contracts by which the plaintiff’s assignors were to -construct sewers . in the village of'New Brighton. ■
The provisions, of the three contracts are similar. The specifications for the work made part, of the contracts were composed of partly printed and partly typewritten * provisions, and it was provided that where the printed and typewritten specifications, conflicted the typewritten specifications were to control. In the proposals for estimates it -was providedi. that the bidders were to satisfy them- ' selves as to the accuracy of the estimate of the.engineer) and should .not at any time dispute or complain of such statement, or estimate of the engineer, nor assert that "there was any -misunderstanding in regard to.the -depth of the excavation to be made of the nature" or amount of the work to be done; and the bidders were" also informed that no. deviation from the specifications would be allowed unless written permission should have been-previously obtained from the trustees on the recommendation of the village engineer. The contract provided.that the contractor should furnish and provide all the ne.cessary labor and materials and, in strict conformity with the specifications and plans therein mentioned; should build- and complete the sewer. The party of the second part (plaintiff) also agreed that he was satisfied as to the accuracy of the estimate and statement of the"engineer, and that he would not at any time dispute or-. ■ pomplain of such s'tateihent nor assert that there was any misuiider'standing in regard to the depth of the excavation to be made or the . nature or amount of the materials to. be furnished, or Work to be done; and he further, covenanted and. agreed that he -would complete . the entire work to the entire satisfaction of the "village *269engineer and in substantial accordance with said specifications and the plans therein mentioned, and that he would not ask, demand, sue for or recover for the entire work any extra compensation beyond the amount bid. The typewritten specifications provided, “ For location, depth of cutting, size of sewers, location of manholes, flush tank, etc., see plans and profiles referred to,” and that no more than 150 running feet of trench in any one street covered by the typewritten specifications should be open at one time. The contractor agreed to use sheet piling or bracing in his trenches, as the engineer in charge should direct, and when so directed the sheet piling was to be left in the trenches without charge for the same, but in no case should tunneling be permitted. In the printed specifications there was a provision that all excavations should be open out from the surface; that no tunneling would be allowed, except written permission be previously obtained from the village engineer. It was further provided that all work should be subject to the approval of the engineer and all materials should be subject to his inspection before being used; that all condemned materials should be immediately removed from the site of the work, and condemned work should be taken up and done anew at the expense of the contractor. It was further provided that “ All necessary stakes or marks for lines, .grades, cuttings, etc., shall be furnished by the Engineer of the Village,” and ^Iso that the contractor should do such extra work in connection with his contract as the village should, in writing, specifically direct, and in a first-class manner, but that no claim for extra work would be allowed unless the same was done in pursuance of a written order as aforesaid to do work as such and the claim presented at the first regular meeting of the board of trustees after the work was done; that “ Payments will be made to the Contractor after the work is' completed and accepted by the Trustees of the Village, and as soon thereafter as the assessment for the, construction of the same shall have been collected by the Trustees, and not before.” ' Under this contract the plaintiff performed his work,-turned the sewer over to the defendant and received his money and then commenced this action to recover what he claimed was increased cost of the work caused by the action of the village employees.
It will be noticed that' by the typewritten specifications, which *270were to control when inconsistent with the printed specifications, it was provided that “For location, depth of cutting, size of sewers, "location of manholes, flush tank, etc., see plans and. profiles.referred "x ' to;” and in connection with this clause it was provided in the printed specifications that “ All necessary stakes or marks for lines, grades, cuttings, etc.,- shall be fuinished .by the' Engineer of the Village,” and in the contract, itself it was provided that.the plaintiff sfiould do the work in strict conformity in "every part and particular with- the following specifications and the plans therein mentioned, 'which specifications and plans and each, and every thing therein Contained “is and are part of this 'contract,” and he.further covenanted and agreed that he would complete the entire work" s“ in. substantial accordance with said specifications and the plan herein ■mentioned, and that he will not ask, demand., sue for or recover for . the entire work any extra compensation beyond the.amount bid,” and -will not assert that there was any misunderstanding in regard to the depth of the-excavation.
So far. as. the. claims of the plaintiff' were disallowed by the, referee it is not necessary on. this appeal to consider them as. the plaintiff does not appeal. " The defendant .appeals from the judgment, claiming - that the plaintiff is not entitled to reco ver at all, and. it is "necessary, therefore, to consider the various claims made by the plaintiff which were allowed by the referee ahd for yrhich the plaintiff has recovered a judgment.' -.
" The plaintiff in his brief divides these claims into four groups-, .and they will be considered in the order in which they are. there .stated." The first group" is for damages sustained by the plaintiff because of the rescission of a resolution of the defendant’s board of trustees' changing the location of the sewer in Jewett avenue. This claim was disallowed by the. referee,-except the suin of■ forty, dollars and' ninety-six cents for freight Upon certain pipes that were delivered- upon the work. I do not- think that the .plaintiff ^was entitled to recover any portion of this claim. It is based upon a resolution of the board of trustees of the village, passed June 29, 1897, the contract having been executed on the 26th day of May, 1897. The only, evidence of such a résolutiontis a statement in the minutes of. the board of trustees that “ á letter was.received" from-P." II. Harrison & Sons, asking permission to change the sewer line *271on Jewett Avenue, in the centre of said street, to a point feet from the-curb line, and, on motion of Mr. Brantingham, the motion was carried.” The letter upon which this was based was not produced, but the plaintiff testified that the substance of the letter was that the contractors petition the board of trustees to change the line of the sewer to a point Avithin six and one-half feet from the curb line, the contractors agreeing to put in a number of house connections six or. eight feet in length if they would make this concession. It seems to me that the-passage of such á resolution created no contract which prevented the board of trustees, if they had-power to pass it, from rescinding it before any work was done under it. The alleged consideration for-what was called a contract was a proposal' of the contractors to put in a number of house connections, but it Avas not.a part of the contract to connect houses upon this, avenue with the sewer, and it was not the work of the village to make such connections, nor Avere .any specific.connections mentioned. The defendant could not have compelled tlie contractors to make any particular connections. The request Avas to change the. - sewer line, and, “ on motion of Mr. Brantingham, the motion was carried.” What motion it Avas that was carried is not stated, and all that can be gathered from this entry is that the board was willing to consent to such a change; but on July 2,1897, three days after the resolution was carried, this action Avas rescinded. It is not claimed that any work was done under it except that the plaintiff testified that lie ordered some pipe for'making theses connections, a, matter with which the defendant had nothing to do. I think it is evident that there -was no contract made binding upon the defendant or anybody else by virtue of this resolution. If the village trustees had a right to change the location of the sewer from the middle of the street to the side of the street, it had a right tó change the location back again from the side to the middle of the street, which was the effect of the rescission of the resolution. An entirely different question Avould be presented had the contractors constructed the sewer upon the new location and, having so constructed it, the village -had refused to pay for it upon the ground' that it was not in the location as showxn upon the plans; but there was no binding contract‘made by the passagé of this resolution and the rescission of the resolution imposed no liability upon the village.
*272The second group of claims specified by the plaintiff are for damages suffered because of the neglect of the defendant’s engineer to furnish preliminary and working grades or grade indications. For these the. referee allowed the sum of $320.33. ' The record is very voluminous and it is difficult to pick out the testimony which relates to this claim, mixed, as it is, with the testimony in relation to other claims of the plaintiff. The plans which were made a part of the contract contain statements of the depth of the excavations ■ from the surface of the ground, and by the contract the contractors were to construct this sewer according to these plans and specifications. The plans and specifications showed the depth of the excavation required, and it being provided in the specifications that these plans were to control the depth of the excavations, certainly before there could be any liability for a failure to give the specific instructions as to the depth of the excavation there must be a clear demand upon the engineer for specific instructions as to a specific place. The evidence in regard to any demand on the engineer is indefinite and insufficient, I think, to sustain a finding that the engineer ever' refused or declined to furnish the necessary stakes or marks for line grades and cuttings; The testimony of the plaintiff was simply that stakes, with grade marks on them, were set at some point which does not seem to be specified before the plaintiff commenced the work, and some were set while the work was in progressthat the witness had asked the engineer for them repeatedly while the work "was in progress but did nbt get them. There was here no evidence of a request for information as to the depth of the excavation.at any particular place. ' The "plaintiff’s foreman testified that Major Barrett was the engineer in charge of the work; that no stakes had been set"showing the lines on which the cuttings were to be made; that Mr. Randall, who seems "to have been "one of the contractors, laid e out the line before the work was started according to the plans and specifications; that the witness asked Major -Barrett or his representative for grades, and the plaintiff got them some time Or other, he could ■ not recall how many times they got them, or how long they had to wait, but did not get them riglit away; and immediately subsequent to that he testified that the engineer gave the plaintiff grade for a greater distance than 150 feet at one time; that the grade man "worked , continuously, sometimes half a day, of a part of . *273a day, putting these grade pegs in the bottom of the ditch; that he asked for grades on Egbert avenue a day or two after they started ; and,, probably two days after, he got them. There are indefinite statements made from time to time by the witness that he asked for grades, and sometimes he says he got them and sometimes he says he did not get them, but he testified generally that lie ran the grade out according to the profile as near as he could recollect, and that that was the grade he went by. The testimony as to any delay in consequence of a failure to obtain these grades, or as to any damage caused thereby, is entirely too indefinite to base any finding upon. I think, therefore, that this claim for damages should have been disallowed. ■ ■ ' -
The third claim is stated to be for the damages suffered because of the neglect of the defendant’s engineer to furnish grades for the laying of pipé and his refusal to permit the laying of pipe. For this claim the plaintiff was allowed $6,467.75. These awards seem to be based upon a disagreement between the engineer and the plaintiff as to "whether the excavation was in a condition for. the laying of the pipes; whether the contractors had excavated . to the proper depth as required by the plans and specifications, aud whether the village is responsible for the cost, to the contractor of his completing the work according to the instructions of the engineer, and his decision as to what was required by the contract. What I have said in relation to the evidence as to giving the grades in relation to the second group of claims-applies equally to this claim. The evidence as to the failure of the engineer to give these grades when demanded is insufficient, so far as I can see, to base any claim that there was any neglect of the engineer to comply with the provisions of this contract. A large part of this claim is based upon the cost of re-excavating because of the caving in of the trenches, and the plaintiff claims that this caving in was caused by a refusal of the engineer to allow the defendant to Jay its pipes when they had excavated the trench as required by the plans and specifications. It ,is clear that a large portion of the damage claimed was caused by caving in because the contractors excavated a trench of a much greater length than 150 feet, in violation of the contract. The evidence is undisputed that this excavation was continued until the *274trench was open for ahout 800 feet. The learned referee seems to have been of the opinion -that the provision of the Contract that the excavation should not at any one time exceed 150 feet was waived. There is no evidence that I can find that would justify a finding that the defendant waived any provision of the contract. The contract provided that the contractor would shore up the sides of the excavatiop so as to prevent this caving in that occurred. ■ The caving in was thus caused by a failure by the plaintiff to comply with these two provisions of the contract, and no neglect of the engineer to enforce these provisions could be such a waiver as to subject the defendant to a claim for damages caused by a violation of the- contract by the contractors. ' It is not claimed- that the engineer expressly consented to this extension of the excavation. All that he did was not to- object. This certainly cannot sustain a claim for damages that wére caused by such a violation of- the contract. -A discussion of the evidence in this case.is quite impossible,. but from such an examination as I have been able to make, I think it is •insufficient to justify a claim that a mere delay of the engineer in giving permission to lay. the pipe imposed any liability upon the defendant for the cost of re-excávating a trench built in violation of the contract. I think, generally, that the evidence is insufficient to justify the referee in awarding the plaintiff any. portion of this claim.
The last claim allowed by the referee was for damages -suffered by the contractors through being required to open-cut a tunnel which had theretofore been made pursuant to the directions from the engineer. The printed specifications provided that no tunnel-» ing should be allowed except written permission be previously obtained from the village engineer. The typewritten specifications provided that no tunneling should be permitted unless otherwise ordered by the engineer. It is conceded that no written permission was given to construct this sewer through a tunnel. The evidence is that there was a dispute about using an excavating machine at this point. A witness for the plaintiff, testified that the engineer said that, they could construct a tunnel at the locality. After the tunnel had been made he said it would have to be higher, and after they made it higher he compelled them to make it an open cut. For the additional expense of opening this cut the plaintiff was allowed the sum of $100. I do not think-this claim was properly allowed. *275There is no evidence that I can find that there was any additional expense by reason of the fact that the plaintiff first made a tunnel and was afterwards compelled to open it up so as to make an open cut. By the contract the work had to be done to the satisfaction of the engineer, and the plaintiff in making a contract in this form.assumed the obligation to do the work as required by him ; and within reasonable limits, the. carrying out of his instructions imposed no liability upon the defendant. The typewritten provision of the contract is that there should be no tunneling except with the permission of the engineer, and that was supplemented by the printed part of the contract which required that that permission should be in writing. There was certainly no inconsistency between these two provisions. Both contemplated action by the engineer, and read together, the permission was required to be in writing. The provision was undoubtedly inserted to obviate just what happened so that no liability should be predicated upon a verbal permission of the engineer when the giving of such permission was denied.
My conclusion upon all this evidence is that the finding of the referee was not sustained by the evidence.
There was, however,, another question presented which also stands in the way of any recovery by the plaintiff. The cause of action sought to be enforced is one that existed at the time the action was commenced, which was before the consolidation of the village of Mew Brighton as a part of the city of Mew Torb, and if, therefore, this money sought to be recovered in this action was not due and payable by the village of Mew Brighton at the time the action was commenced, this action cannot "be maintained. At the commencement of the trial the defendant moved to dismiss the complaint upon the ground that there was no allegation in the complaint that any money had been collected by assessment for this sewer, and consequently under the contract no money was payable to the plaintiff. This motion was based upon a provision in the specifications that payments would be made to the contractor after the work was completed and accepted by the trustees of the village, “ and as soon thereafter as the assessment for the construction of the same shall have been collected by the Trustees, and not before.” It is quite manifest that under this provision no cause of .action -would have existed under this contract against the village for the amount pro*276vided by tlie contract to be paid to it until an assessment for the construction of the sewer had been levied and collected. The proper remedy for the relator, if the trustees refused to levy and collect such an assessment, ivas to compel by mandamus the officers of the village to proceed with such assessment and collection. (People ex rel. Ready v. Mayor, 144 N. Y. 63 ; Hunt v. City of Utica, 18 id. 442 ; Weston v. City of Syracuse, 158 id. 274.) As was said in.the case last cited, “ Such a provision as to work of .this character is usual and reasonable, for, as the municipal authorities have no right to make such improvements at the expense of the taxpayers generally, it follows, first, that no money is raised by general taxation that is available for the payment of such expenses; and, second, that it is necessary to make the avails of the special assessment meet the obligations of the city under the contract. All this is known to the contractor when he makes his bid and enters into the contract, and presumably he has provided suitable compensation to himself for the Joss of the use of the sums due under his contract until a reasonable time shall liavé elapsed in which to levy the assessment and make collection.”
. The power of the trustees of the village is regulated by the act incorporating it (Laws 'of 1866, chap. 819). By subdivision 3 of section 1 of title 3 of that act (as amd. by Laws, of 1875, chap. 394) the trustees were given power to construct sewers, culverts and drains, and by section'5 of the-same title (as amd. by Laws of 1875, chap. 394) power to audit and pay - all claims against the village of-Hew Brighton ; by section 1 of title 4 of . the act (as amd. by Laws of 1889, clrap.. 418) the Trustees were given power, whenever in tiieir opinion the whole or a part of the expense of any improvement they might make in the village ought to be borne by a particular part or by particular inhabitants of the village, To charge such expense or .'such part thereof as they may deem just, upon a particular part or upon particular inhabitants of the village, make an assessment for that purpose and cause the sameto be collected. By section 1 of title 5 (as amd. by Laws of 1893, 'chap. 376) the board of trustees was given power to raise annually by taxation upon the taxable inhabitants of the village and upon the property therein liable to taxation such sum of money as it should deem proper, not exceeding tw.o per centum upon the assessed valuation *277of the property within said village, the. same to be expended in the payment of the expenses 'of the corporation for roads and improvements and to carry into effect the several powers, duties and privileges granted, imposed and conferred by the act. By section 1 of title 6 the board of trustees was expressly prohibited from borrowing money or from issuing any bonds or other evidence of debt, or. from incurring liability for the payment of money in any year beyond the revenue of that year, except" as authorized by the act or as may be specifically authorized or provided by law, and debts con-' tracted contrary to the true meaning and intent of this section were declared absolutely null and ■ void as against the corporation. Section 2 of title 7 provided that all work to be done and all supplies to be-furnished for the corporation, involving an expenditure of more than $250, should be by contract^ founded on written bids or proposals made in compliance with public notice. By chapter 241 of the Laws of 1896, title 4 of this act was amended by adding thereto section 7 to provide that where sewers have been constructed and should thereafter be constructed the board of trustees was authorized and empowered to issue certificates under the corporate seal for an amount not to exceed the expenses and the contract price for the construction of such sewer or system of' sewers and the actual cost of acquiring title to necessary land. By ’this act the powers and duties of the board of trustees of the village of New Brighton, were defined and limited with great particularity. It had power to construct sewers and to make contracts, but such contracts, involving an expenditure of more than $250, could only be based upon written bids received in pursuance of public notice therefor. It had power to provide that the expense of constructing a sewer should be assessed upon the property benefited .thereby, and provision is made "for'iraposing and collecting such .assessment. It was evidently the intention of the. Legislature that the expense of constructing; sewers should be borne by the property benefited and the cost or expense of the sewer should not be paid by the taxpayers as a whole. In the exercise of this power the trustees made a contract for the.construction of this sewer, and provided that payments were to be made as soon as such assessment should have been collected by the trustees, -and not before.
Now, I think that these claims of the plaintiff, if val id, were part *278of the cost of constructing- this sewer. They are sums of money claimed to be due to the plaintiff as incident to the construction of ■the séwer. ' The trustees were prohibited from incurring any indebtedness beyond the revenue, except as otherwise specifically provided,, and all. obligations, except as provided for in the act, are declared, null and. void. These contractors assumed to do the work and agreed to accept payments provided for doing- the work from the moneys, when realized from collection of the assessment, to be imposed by the'trustees of the village for the improvement. ' Certainly, before they can recover any money or enforce any payment due on account of the construction of this sewer, they were required to show either that an assessment had been levied and money received therefor, or that the trustees of the village had in some way put it out of their power to levy an. assessment, and thus bring the easp within Weston v. City of Syracuse (supra). It was there said : “ First, that no money is raised by general taxation that is available for the payment of such expenses, and, second, that it is necessary to make the avails of the special assessment meet the obligations of the city under the contract. All this is known to the contractor when he-makes bis bid and enters into the contract, and presumably he has provided suitable compensation to himself for the loss of the use of the sums due under his contract until a reasonable time shall have, elapsed in which to levy the assessment and make Collection ; ” that “ If he finds, as in the case of Ready v. Mayor, etc.* (supra), that, "the city has not proceeded with reasonable diligence to- collect •the assessment and turn over the proceeds to him, lie may and should proceed by mandamus to compel such action on its part/ But where a municipality disables itself from performing the contract by such action on its part as makes void and, therefore, uncollectible' an assessment for the purpose of providing compensation, or refuses to perform the contract on its part, as in Reilly v. City of Albany (112 N. Y. 30), then an action against the city for the damages sustained by reason of its failure to perform the contract on its part, may be maintained.” , - ' .
It is claimed, however, that the allegation in the answer that the plaintiff had been paid in full the amount due under his contract would be used as an "admission that an assessment had been levied' *279and paid,but as the village had power to raise money for the purpose of paying "the amount dne to the plaintiff under the contract by means of temporary obligations, and which would be reimbursed by the collection of the assessment for the improvement, payment of the amount conceded to be dne cannot make unnecessary an allegation that the condition under which-the piaintiff was entitled to the money had been performed, so as to put the village in default for the payment of this sum which was claimed as a part of the expense of the construction of the sewer. The plaintiff, to be entitled to recover, was required to allege and prove that the amount which he sought to recover was due at the time of the commencement of the action. There was no allegation in the complaint that the assessment had been collected, or that defendant was unable to impose such an assessment, and no such proof was offered upon the trial. Por this reason I think that the whole cause of action fails, and that the complaint should have been dismissed. Upon the whole case I think the plaintiff has failed to prove any cause of. action against the defendant.
It follows that the judgment appealed from should be reversed and a new trial ordered, with costs to. the appellant to abide the event.
O’Brien, P. J., Patterson, McLaughlin and Clarke, JJ., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.

 People ex rel. Beady v. Mayor.—[Rep.